


EXCLUSIVE PATENT LICENSE AGREEMENT




This Exclusive Patent License Agreement (the “Agreement” and/or “EPLA”) is made
and entered into by and between Therapeutic Solutions International, Inc., a
corporation organized under Nevada law (hereinafter the “Licensor”), having its
principle office at 4093 Oceanside Blvd., Suite B, Oceanside CA, 92056, and
MolecuVax, Inc., a corporation organized under the laws of Delaware (hereinafter
the “Licensee”), its principle office being located in Oceanside, California.
 Licensor and Licensee are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”  The Parties agree as follows:




WITNESSETH THAT:




A.

WHEREAS Licensor has the right to grant licenses under the licensed patent
rights (as hereinafter defined), and wishes to have the inventions covered by
the licensed patent rights in the public interest; and,




B.

WHEREAS Licensee wishes to obtain a license under the licensed patent rights
upon the terms and conditions hereinafter set forth;




NOW, THEREFORE, in consideration of the premises and the faithful performance of
the covenants herein contained it is agreed as follows.




ARTICLE I

DEFINITIONS




For the purpose of this agreement, the following definitions shall apply:




1.  Licensed Patent Rights:  Shall mean:




a.  Patent Application Serial No. 62/258007 filed 11-20-2015 by Licensor.




b. Any and all improvements developed by Licensor, whether patentable or not,
relating

to the Licensed Patent Rights, which Licensor may now or may hereafter develop,
own or control.




c.  Any or all patents, which may issue on patent rights and improvements
thereof, developed by Licensor and any and all divisions, continuations,
continuations-in-part, reissues and extensions of such patents.




2.  Product(s):  Shall mean any materials including compositions, techniques,
devices, methods or inventions relating to or based on the Licensed Patent
Rights.




3.  Gross Sales:  Shall mean total value (USD) of Product(s) FOB manufactured
based on the Licensed Patent Rights.




4.  Confidential Proprietary Information:  Shall mean with respect to any Party
all scientific, business or financial information relating to such Party, its
subsidiaries or affiliates or their respective businesses, except when such
information:




a.  Becomes known to the other Party prior to receipt from such first Party;




b.  Becomes publicly known through sources other than such first Party;




c.  Is lawfully received by such other Party from a party other than the first
Party; or




d.  Is approved for release by written authorization from such either Party.




5.  Exclusive License:  Shall mean a license, including the right to sublicense,
whereby Licensee’s rights are sole and entire and operate to exclude all others,
including Licensor and its affiliates except as otherwise expressly provided
herein.




6.  Know-how:  Shall mean any and all technical data, information, materials,
trade secrets, technology, formulas, processes, and ideas, including any
improvements thereto, in any form in which the foregoing may exist, now owned or
co-owned by or exclusively, semi-exclusively or non-exclusively licensed to any
Party prior to the date of this Agreement or hereafter acquired by any Party
during the term of this agreement.




7.  Intellectual Property Rights:  Shall mean any and all inventions, materials,
Know-how, trade secrets, technology, formulas, processes, ideas or other
discoveries conceived or reduced to practices, whether patentable or not.





--------------------------------------------------------------------------------




8.  Royalty(ies):  Shall mean revenues received in the form of cash and/or
equity from holdings from Licensees as a result of licensing and using, selling,
making, having made, sublicensing or leasing of Licensed Patent Rights.




ARTICLE II

GRANT OF EXCLUSIVE LICENSE




1.  Licensor hereby grants to Licensee an exclusive worldwide license with the
right to sublicense others, to make, have made, use, sell and lease the Products
described in the Licensed Patent Rights with reach-through rights reserved to
Licensor.




ARTICLE III

LICENSE PAYMENTS




1. Initial Payment and Royalty Rate. For the licensed herein granted:




(a) Licensee agrees to pay a sign-up fee of $ 100,000.00.




(b) Licensee shall pay on earned royalty of Five Percent (5 %) of Licensee’s
Gross Sales of Products and fifty percent (50%) of the sublicensing receipts.




(c) Licensee shall pay an annual minimum royalty fee of Thirty Thousand Dollars
($30,000.00) for each licensed Product.




(d) If Licensee has paid royalty amounts equal to or above the minimum required
in (c) no further minimum payment is required.




(e) Item (a), (b), and (c) commence six months after signing date of this
licensing agreement.




2.  Sublicenses.  The granting and terms of all sublicenses is entirely at
Licensee’s discretion provided that all sublicenses shall be subjected to the
terms and conditions of this Agreement and execute a Non-Disclosure Agreement
between all the Parties.




3.  When a Sale is Made.  A sale of Licensed Patent Rights shall be regarded as
being made upon payment for Products made resulting from Licensed Patent Rights
and its derivatives.




4.  Payments.  All sums payable by Licensee hereunder shall be due Quarterly and
paid to Licensor in the United States and in the currency of U.S. Dollars (USD).
 All consideration subject to the fees of this section in a currency other than
U.S. dollars shall be converted by Licensee to U.S. Dollars.




5.  Interest.  The Parties agree that all sums owed or payable by Licensee to
Licensor hereunder shall bear interest at 10% (ten percent) annually on the last
day of the calendar quarter for which such royalties are due. Notwithstanding
the foregoing, such specified rate of interest shall not excuse or in any way
whatsoever be construed as a waiver of Licensee’s express obligation to timely
provide any and all payments due to Licensor hereunder.




ARTICLE IV

REPORTS, BOOKS AND RECORDS




1.  Reports.  Within Thirty (30) days after the end of the calendar quarter
annual period during which this agreement shall be executed and delivered within
Thirty (30) days after the end of each following quarter annual period, Licensee
shall make a written report to Licensor setting forth the Gross Sales of
Licensed Patent Rights sold, leased or used by Licensee and total sublicensing
receipts during the quarter annual period and the basis for calculation of the
amounts due and payable.  If there are no Gross Sales or sublicensing receipts,
a statement to that effect be made by Licensee to Licensor.  At the time each
report is made, Licensee shall pay to Licensor the royalties or other payments
shown by such report to the payable hereunder.




2.  Books and records.  Licensee shall keep books and records in such reasonable
detail as will permit the reports provided for in Paragraph 1, hereof, to be
determined.  Licensee further agrees to permit such books and reports to be
inspected and audited by a representative or representatives of Licensor to the
extent necessary to verify the reports provided for in paragraph 1, hereof;
provided that such representative or representatives shall indicate to Licensor
only whether the reports and royalty paid are correct and, if not, the reasons.





--------------------------------------------------------------------------------




ARTICLE V

MARKING




Licensee agrees to mark or have marked all Products made, used or leased by it
or its sublicensees under the Licensed Patent Rights, if and to the extent such
markings and patent notices shall be practical and consistent with reasonable
procedures relating to such notices use commercially reasonable efforts to
include or affix, as applicable, to all Licensee Products any and all legends
and notices for the Licensed Patents as reasonably designated by Licensor
consistent with the requirements of 25 U.S.C. § 287 or the equivalent thereof in
any jurisdiction.




ARTICLE VI

DILIGENCE




1.  Licensee shall use its best efforts to bring Licensed Patent Rights to
market through a thorough, vigorous, and diligent program and to continue
active, diligent marketing efforts throughout the life of this agreement.




2.  Licensee shall permit an in-house inspection of Licensee facilities by
Licensor and its agents on an annual basis commencing upon the execution of this
Agreement upon reasonable notice by Licensor.




3.  Licensee’s failure to perform in accordance with either paragraph 1, 2
and/or 3.of this ARTICLE VI shall be grounds for Licensor to terminate this
agreement.







ARTICLE VII

IRREVOCABLE JUDGMENT WITH RESPECT TO VALIDITY OF PATENTS




If a judgment or decree shall be entered in any proceeding in which the validity
or infringement of any claim of any patent under which the License is granted
hereunder shall be in issue, which judgment or decree shall become not further
reviewable though the exhaustion of all permissible applications for rehearing
or review by a superior tribunal, or through the expiration of the time
permitted for such application, (such a judgment or decree being hereinafter
referred to as an irrevocable judgment) the construction placed on any such
claim by such irrevocable judgment shall thereafter be followed not only as to
such claim, but also as to all claims to which such instruction applies, with
respect to acts occurring thereafter and if an irrevocable judgment shall hold
any claim invalid, Licensee shall be relieved thereafter from including in its
reports hereunder that portion of the royalties due under ARTICLE III payable
only because of such claim or any broader claim to which such irrevocable
judgment shall be applicable, and from the performance of any other acts
required by this agreement only because of any such claims.




ARTICLE VIII

TERMINATION OR CONVERSION TO NON-EXCLUSIVE LICENSE




1.  Termination by Licensee.




Option of Licensee:  Licensee may terminate the license granted by this
agreement, provided Licensee shall not be in default hereunder, by giving
Licensor Ninety (90) days notice of its intention to do so.  If such notice
shall be given, then upon the expiration of such Ninety (90) days the
termination shall become effective; but such termination shall not operate to
relieve Licensee from its obligation to pay royalties or to satisfy any other
obligations accrued hereunder prior to the date of such termination.




2.  Termination by Licensor.




Option of Licensor:  Licensor may, at its option, terminate this agreement by
written notice to Licensee in case of:




(a) Default in the payment of any royalties required to be paid by Licensee to
Licensor hereunder.




(b)  Default in the making of any reports required hereunder and such default
shall continue for a period of Thirty (30) days after Licensor shall have given
to Licensee a written notice of such default.




(c)  Default in the performance of any other material obligation contained in
this Agreement on the part of Licensee to be performed and such default shall
continue for a period of Thirty (30) days after Licensor shall have given to
Licensee written notice of such default.




(d)  Adjudication that Licensee is bankrupt or insolvent.





--------------------------------------------------------------------------------




(e)  The filling by Licensee of a petition of bankruptcy, or a petition or
answer seeking reorganization, readjustment or rearrangement of its business or
affairs under any law or governmental regulation relating to bankruptcy or
insolvency.




(f)  The appointment of a receiver of the business or for all or substantially
all of the property of Licensee; or the making by Licensee of assignment or an
attempted assignment for the benefit of its creditors; or the institution by
Licensee of any proceedings for the liquidation or winding-up of its business or
affairs.




(g)  The sale of Licensee’s business, or substantially all Licensee’s assets, or
a merger.




3.  Effect of Termination.  Termination of this agreement shall not in any way
operate to impair or destroy any of Licensee’s or Licensor’s rights or remedies,
either at law or in equity, or to relieve Licensee of any of its obligations to
pay royalties or to comply with any other of the obligations hereunder accrued
prior to the effective date of termination and/or those operative provisions
hereunder that continue after the effective date of termination.




4.  Effect of Delays.  Failure or unreasonable delay by Licensor to exercise its
rights of termination hereunder by reason of any default by Licensee in carrying
out any obligation imposed upon it by this agreement shall not operate to
prejudice Licensor’s right of termination for any other subsequent default by
Licensee.




5.  Return of Licensed Patent Rights.  Upon termination of this Agreement, all
of the Licensed Patent Rights shall be returned to Licensor.  In the event of
termination of the Agreement by Licensee or said conversion of the Agreement by
Licensee, Licensee shall grant to Licensor a non-exclusive, royalty-free
License, with right to sublicense, to manufacture, use and sell improvements
including all know-how to Licensed Patent Rights made by Licensee during the
period of this agreement prior to the termination or conversion, to the extent
that such improvements are dominated by or derived from the Licensed Patent
Rights.




ARTICLE IX

TERM




Unless previously terminated as herein provided, the term of this Agreement
shall be from and after the date hereof until the expiration of the last to
expire of the licensed issued patents or patents to issue under the Licensed
Patent Rights under ARTICLE I.  Licensee shall not be required to pay royalties
due only by reason of its use, sale, licensing, lease or sublicensing under
issued patents licensed by this Agreement that have expired or been held to be
invalid by an Irrevocable Judgment, where there are no other of such issued
patents valid and unexpired covering the Licensee’s use, sale, licensing, lease
or sublicensing; provided, however, that such non-payment of royalties shall not
extend to royalty payments already made to Licensor more than six (6) months
prior to Licensee’s discovery of expiration or an Irrevocable Judgment.




ARTICLE X

PATENT LITIGATION




1.  Product Patent Non-Assertion.   Subject to the terms and conditions of this
Agreement, Licensor covenants that it shall not sue or assert against Licensee,
or its distributors alleging that any unlicensed product, incorporated, embedded
or included in Licensee Products by Licensee infringes, directly or indirectly,
any Licensed Patent.  Nothing contained in this section shall be construed to
grant any license or non-assertion covenant with respect to consumer end-users
of Licensee Products.  Except as expressly provided in the foregoing, Licensor
reserves the right to assert or enforce any patent (including any claim of
direct, contributory or inducement of infringement) against any third party
products or users thereof.




2.  Non-Assertion – Research; Production.  Licensor shall not assert any
Licensor Patent against Licensee, any Licensee Affiliate or Sublicensee, in
connection with:




(a)  researching, developing, using, importing and exporting Product produced
under the sublicense granted by Licensee according to the provisions of this
Agreement herein;




(b)  selling and offering for sale product produced under such sublicense, to
Licensee, Licensee’s Affiliates and Sublicensees, and,




(c)  using Product produced under such sublicense to manufacture, have
manufactured, produce, have produced, research, develop, use, sell, offer for
sale, import, export and otherwise commercially exploit products containing, or
made using Licensed Patent Rights Product produced according to the provisions
of this Agreement whether in finished, partially finished or bulk form.





--------------------------------------------------------------------------------




3.  Initiation.  In the event that Licensor advises Licensee in writing of a
substantial infringement of the patents/copyrights included in the Licensed
Patent Rights by a third party, Licensee may, but is not obligated to, bring
suit or suits through attorneys of Licensee’s selection with respect to such
infringement.  In the event Licensee fails to defend any declaratory judgment
action brought against any patent or patents of the Licensed Patent Rights,
Licensor on written notice to Licensee may terminate the License as to the
particular patent or patents involved in such declaratory judgment action.




4.  Expenses and Proceeds of Litigation.  Where a suit or suits have been
brought by Licensee, Licensee shall maintain the litigation at its own expense
and shall keep any judgments and awards arising from these suits expecting that
portion of the judgments attributable to royalties from the infringer shall be
divided equally between Licensor and Licensee after deducting any and all
expenses of such suits; provided, however, Licensor shall not be entitled to
receive more under this provision than if the infringer had been licensed by
Licensee.




5.  Licensor’s Right to Sue.  If Licensee shall fail to commence suit on an
infringement hereunder within one (1) year after the receipt of Licensor’s
written request to do so. Licensor in protection of its reversionary rights
shall have the right to bring and prosecute such suits at its cost and expense
through attorneys of its selection, in its own name, and all sums received or
recovered by Licensor in or by reason of such suits shall be retained by
Licensor; provided, however, no more than one lawsuit at a time shall commence
in any such country.




6.  Limitation; No Implied Licenses.  Except as otherwise explicitly set forth
herein, no license is granted by Licensor to Licensee, or any third party, with
respect to any combination of Licensee Products and any other product, or for
the use of such combination. Except as expressly granted in this Article X and
elsewhere herein this Agreement, nothing contained in this Agreement shall be
construed as a grant of any license or rights, expressly, by implication or
estoppel, to any patents, copyrights, trademarks, trade names, trade secrets,
mask work rights or other proprietary rights of Licensor.  Notwithstanding any
contrary provisions contained in this Agreement, no license, non-assertion
covenant or other authorization is granted by this Agreement to: (i) Licensee or
its licensees to make, have made, use, sell, offer for sale, lease, import or
otherwise transfer any product developed by any third party who is in the
business of developing and marketing product that is substantially similar to
product as Licensor’s and/or under Licensed Patent Rights.




7.  Past Acts.    Licensor hereby irrevocably releases Licensee from any and all
claims of infringement of any Licensed Patents, with respect to any Licensee
Product made, used, sold, offered for sale, leased, imported or otherwise
transferred by or for Licensee before the Effective Date of this Agreement, to
the extent that such product or service would have been licensed hereunder had
it been made, used, sold, offered for sale, leased, imported or otherwise
transferred after the date of this Agreement.




ARTICLE XI

PATENT FILINGS AND PROSECUTING




1.  Prosecution Costs.  Licensee shall pay future costs of the prosecution of
the patent applications pending as set forth in ARTICLE I, Paragraph 2, which
are reasonably necessary to secure the patent.  Furthermore, Licensee will pay
for the costs of filling, prosecuting and maintaining foreign counterpart
applications to such pending patent applications, such foreign applications to
be filed within ten (10) months prior to the filling date of the corresponding
United States patent application.




2.  Licensor Shall Own Improvements by the Inventors.  Licensee shall pay future
costs of preparation, filling, prosecuting and maintenance of patents and
applications on patentable improvements made by inventors; however, in the event
that Licensee refuses to file patent applications on such patentable
improvements in The United States and selected foreign countries when requested
by Licensor, the rights to such patentable improvements for said countries shall
reside with Licensor.




3.  Patent Attorneys.  Preparation and maintenance of patent applications and
patents undertaken at Licensee’s cost shall be performed by patent attorneys
agreed upon by Licensor; and due diligence and care shall be used in preparing,
filling, prosecuting, and maintaining such applications on patentable subject
matter.  Both parties shall review and approve any and all patent related
documents.




4.  Licensee Right to Discontinue Prosecution.  Licensee shall have the right
to, on Thirty (30) days written notice to Licensor, discontinue payment of its
share of the prosecution and/or maintenance costs of any of said patents and/or
patent applications.  Upon receipt of such written notice, Licensor shall have
the right to continue such prosecution and/or maintenance on its own name at its
own expense in which event any rights to the patent and any relevant License
pertaining to those Patent License Rights listed in ARTICLE 1, Paragraph 2,
shall be automatically terminated as to the subject matter claimed in said
patents and/or applications.





--------------------------------------------------------------------------------




5.  Notwithstanding the foregoing paragraph of this ARTICLE XI, Licensee’s
obligations under such paragraphs shall continue only so long as Licensee
continues to have an Exclusive License under the Licensed Patent Rights and, in
the event of conversion of the License to non-exclusive in accordance with
ARTICLE VIII, paragraph 1, (b), after the date of such conversion:




a.  The costs of such thereafter preparation, filing, prosecuting and
maintaining of said Licensed patents and patent applications shall be the
responsibility of Licensor, provided such payments are at the sole discretion of
the Licensor ; and,




b.  Licensee shall have a non-exclusive License without right to sublicense
under those of such patents and applications under which Licensee had an
Exclusive License prior to the conversion.




ARTICLE XII

NOTICES, ASSIGNEES




1.  Notices.  Notices and payments required hereunder shall be deemed properly
given if duly sent by U.S. First Class Certified Mail, Return Receipt Requested
and addressed to the Parties at the addresses set forth above.  The Parties
hereto will keep each other advised of address changes.




2.  Assignees.  This Agreement shall be binding upon and shall inure to the
benefit of the assigns of Licensor and upon and to the benefit of the successors
of the entire business of Licensor, but neither this agreement nor any of the
benefits thereof nor any rights thereunder shall, directly or indirectly,
without the prior written consent of Licensor, be assigned, divided, or shared
by the Licensor to or with any other party or parties (except a successor of the
entire business of the Licensor).




ARTICLE XIII

MISCELLANEOUS




1. Governing Law, Venue, and Jurisdiction.  This Agreement, executed in
Oceanside, California, is governed by the laws of the State of California,
excluding its conflict of law provisions.  The United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement.
 To the extent permitted by law, the provisions of this Agreement supersede any
provisions of the Uniform Commercial Code.  The Parties each irrevocably submit
to the exclusive jurisdiction of, and venue in, the courts in San Diego County,
California in any dispute relating to this Agreement.




2.  Waiver.    The waiver of any particular breach or default, or any delay in
exercising any rights, is not a waiver of any other breach or default, and no
waiver is effective unless in writing and signed by a duly authorized officer of
the waiving Party.

 

3.  Independent Contractors.  The Parties are independent contractors, and not
partners, joint venturers, or agents of the other.  Neither Party assumes any
liability of, nor has any authority to bind or control the activities of, the
other.




4.  Limited Warranties and Disclaimers.




(a)  Warranties.  Licensor warrants that it owns or has all necessary rights to
grant the licenses hereunder.




(b) No representations or warranties regarding patents of third parties.  No
representations or warranty is made by Licensor that the Licensed Patent Rights
manufactured, used, sold or leased under the Exclusive License granted herein is
or will be free of claims of infringement of patent rights of any other person
or persons. The Licensor warrants that it has title to the Licensed Patent
Rights from the inventors.




(c)  DISCLAIMER.    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

 

5.  LIMITS ON LIABILITY.   EXCEPT FOR THE INDEMNIFICATION PROVISIONS HEREIN THIS
AGREEMENT, NEITHER PARTY IS LIABLE UNDER THIS AGREEMENT FOR ANY LOST PROFITS,
LOSS OF DATA, OR ANY INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, EXCEPT FOR
ANY WILLFUL UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION OR LICENSEE’S
WILLFUL BREACH.  EXCEPT FOR THE INDEMNIFICATION PROVISIONS HEREIN, LICENSOR’S
AGGREGATE LIABILITY IN CONNECTION WITH THIS AGREEMENT UNDER ANY THEORY OF
LIABILITY (INCLUDING BREACH OF CONTRACT OR INDEMNITY) IS LIMITED TO THE
AGGREGATE OF FEES PAID BY LICENSEE TO LICENSOR.  UNDER NO CIRCUMSTANCES WILL
LICENSOR (OR ITS AGENTS) HAVE LIABILITY RELATING TO PRODUCT USED OR DISTRIBUTED
BY LICENSOR OR BY THIRD PARTIES.

 





--------------------------------------------------------------------------------




6.  Indemnification.  Licensor shall indemnify and hold Licensee harmless from
any and all liability, judgments, and damages, (each a “Claim”, and
collectively, “Claims”), to the extent awarded by a court of competent
jurisdiction or pursuant to a settlement as provided hereunder, arising directly
or indirectly from: (i) Claims by consumer end-users (excluding Licensee
corporate customers and/or such customer’s end-user personnel) of Licensee
Products resulting from Claims against those consumer end-users by Licensor
alleging that any unlicensed Product(s) that are bundled, incorporated,
compounded or included in Licensee Products on an OEM basis by Licensee
infringe, directly or indirectly, any Licensed Patent Rights, except that
Licensor may elect to extend the non-assertion set forth in Article X, section 2
to such consumer end-user in lieu of providing the foregoing indemnity; (ii)
Claims resulting from the Non-assertion Cessation.  If any Claim is brought by a
third party for which indemnification is or may be provided hereunder, the
indemnified Party shall provide prompt written notice thereof to the other
Party.  Where obligated to indemnify such Claim, the indemnifying Party shall,
upon the demand and at the option of the indemnified Party, assume the defense
thereof (at the expense of the indemnifying Party) within thirty (30) days or at
least ten (10) days prior to the time a response is due in such case, whichever
occurs first, or, alternatively upon the demand and at the option of the
indemnified Party, pay to such Party all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred by such Party in defending
itself.  The Parties shall cooperate reasonably with each other in the defense
of any Claim, including making available (under seal if desired, and if allowed)
all records reasonably necessary to the defense of such Claim, and the
indemnified Party shall have the right to join and participate actively in the
indemnifying Party’s defense of the Claim.




7.  Confidential Information.  Each Party may receive from the other Party
information that is proprietary to the disclosing Party, and is marked as
confidential or a similar notice (if disclosed in writing or tangible form),
identified as confidential (if disclosed verbally), or should reasonably be
treated as confidential under the context in which disclosure was made
(“Confidential Information”).  In any event, all royalty reports and payments
made by Licensee pursuant to Article III, herein, shall be deemed Confidential
Information, whether or not such information is actually marked as confidential.
 Confidential Information does not include information that the receiving Party
can demonstrate: (i) is or has become public knowledge through no fault of the
receiving Party; (ii) is rightfully obtained by the receiving Party from a third
Party without breach of any confidentiality obligation; or (iii) is
independently developed by employees of the receiving Party without use of or
reference to such information.  The receiving Party will: (i) safeguard
Confidential Information with the same degree of care as it exercises with its
own confidential information, but no less than reasonable care; (ii) not
disclose any Confidential Information to third parties other than Agents who
have a need to know and are bound by confidentiality agreement; and (iii) will
use the other Party’s Confidential Information solely in the exercise of the
rights and obligations under this Agreement and for no other purpose.  The
receiving Party may disclose Confidential Information if required by a
regulation, law or court order, but only to the extent required to comply with
such regulation, law or order, and only after providing reasonable advance
notice to the originally disclosing Party to allow such Party to contest such
disclosure.  This Agreement and its terms are Confidential Information and shall
not be disclosed without consent from the other Party (which consent shall not
be unreasonably withheld), except that: (i) Licensor may make available this
Agreement for review in connection with due diligence investigations by a third
party who has entered into a confidentiality agreement substantially in the form
of the NDA signed between the Parties, and (ii) Licensor may issue a press
release announcing the nature of this Agreement, the content of which will be
mutually approved by the Parties (such approval shall not be unreasonably
withheld).




8.  Insurance.  During the term of this agreement, Licensee shall, maintain the
following insurance coverage:




a.  Commercial General Liability insurance with a limit of no less than One
Million Dollars ($1,000,000.00) for each occurrence.  Such insurance shall be
written on a standard ISO occurrence form or substitute form providing
equivalent coverage.




b.  Workers’ Compensation.  Workers’ Compensation Insurance shall be maintained
consistent with statutory requirements. Certificates of insurance shall be
provided to Licensor upon request and shall include the provision for 30-day
notification to the certificate holder of any cancellation or material
alteration in the coverage.  Licensor shall be named an Additional Insured under
this policy.




9.  Advertising.  Licensee agrees that Licensee may not use in any way the name
of Licensor or any logotypes or symbols associated with Licensor or the names of
any researchers without the express written permission of Licensor.  Such
permission shall not be unreasonably withheld.





--------------------------------------------------------------------------------




10.  Amendment or Modification; Assignment; Change of Control.  This Agreement
may not be modified in any manner, except by a writing signed by a duly
authorized officer of each Party. Neither Party may assign or transfer this
Agreement, nor its rights or obligations under this Agreement, whether
expressly, by operation of law, or otherwise to any person or entity without the
prior written consent of the other Party (in the exercise of its discretion),
except that consent from Licensee is not required in connection with any merger
or sale of Licensor’s assets or business related to this Agreement if the
successor-in-interest or transferee assumes in writing Licensor’s rights and
obligations under this Agreement.  Any unauthorized transfer or assignment is
null and void.  In the event that more than fifty percent (50%) of the
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) or assets of Licensee
Corporation hereafter becomes owned or controlled by a third party, Licensee
Corporation shall promptly give notice of such acquisition to Licensor.  Unless
Licensor provides written consent (in the exercise of its discretion) to such
change in control, all rights and licenses granted to Licensee together with any
sublicenses theretofore granted by Licensor shall terminate thirty (30) days
after the date of such acquisition.




11.  Remedies.  The Parties’ rights and remedies under this Agreement are
cumulative, unless expressly provided otherwise.  If either Party brings a legal
action to enforce this Agreement, the prevailing Party is entitled to recover
its attorneys’ fees, court costs and other collection expenses, in addition to
any other relief it may receive.

 

12.  Entire Contract; Binding upon Successors.  This Agreement embodies the
entire agreement between the Parties and supersedes any prior contract,
agreement or understanding between the Parties, whether oral or written, with
respect to the subject matter hereof and shall be binding upon any permitted
successors or assigns of the Parties.

 

13.  Severability.  If any provision of this Agreement is unenforceable, that
provision will be changed and interpreted to accomplish its original objectives
to the greatest extent possible under applicable law and the remaining provision
will continue in full force and effect.

 

14.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement may be evidenced by facsimile transmission.
















Signature page follows…














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this agreement to be executed
by their duly authorized representatives.




The effective date of this agreement is February 5, 2016.







Dated:

February 5, 2016







Licensor:

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.




By:

/s/ Gerry B Berg

    (Signature)




Gerry B Berg, CFO

    (Name / Title)













Dated:

February 5, 2016







Licensee:

MOLECUVAX, INC.




By:

/s/ Timothy G Dixon

       (Signature)




Timothy G Dixon, CEO

     (Name / Title)





















